Citation Nr: 1313392	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  98-00 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a neurologic disability, to include central auditory processing disorder (CAPD) and to include as due to traumatic brain injury (TBI).

2.  Entitlement to total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Michael Freske, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in February 2001 and December 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before the undersigned Acting Veterans Law Judge during a videoconference hearing held at the RO in May 2011.  A transcript of the hearing has been associated with the claims file.

The claims were most recently before the Board in September 2012, at which time the Board remanded the case to the RO via the Appeals Management Center (AMC) for additional development and adjudicative action.  In a November 2012 Supplemental Statement of the Case (SSOC), the RO continued the denial of the claims previously entered.  The case has now been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary.  In a September 2012 Remand, the Board directed that the Veteran be afforded a VA examination to determine whether he had a neurologic disorder, to include CAPD, that is related to his military service.  The Board specifically directed that the examination be performed by a qualified physician.  

The claims file includes an October 15, 2012 examination report completed by a VA a neurologist.  Following a review of the claims file, the physician concluded that the Veteran did not have a central nervous system disorder.  The physician also stated that findings from a December 2010 VA brainstem auditory evoked responses (BAER) study showing conduction delays between the distal eight cranial nerve and lower pons, with asymmetry bilaterally, was of no significance.  Regarding previous findings showing subcortical white matter changes in the Veteran's brain, the physician stated that the white matter changes were non-specific and commonly seen in patients of the Veteran's age group.  The physician also noted that the Veteran had known coronary artery disease and carotid atherosclerosis, and she highlighted that both of these acquired diseases were known risk factors for intracranial vessel changes.  The physician concluded that it was not possible to ascribe any of the signal abnormalities to a remote brain injury.  Although the physician's conclusions were then followed by a report of the clinical findings of an examination of the Veteran, it does not appear that the Veteran was actually examined on October 15, 2012.

An October 23, 2012 VA report shows that the Veteran underwent a VA nervous system disease examination performed by a nurse practitioner.  The examiner concluded that the Veteran did not have and had never been diagnosed with a central nervous system condition.  (The Board notes that the October 2012 VA examination report is confusing as the October 15, 2012 examination completed by the VA physician is imbedded within the reported findings and opinions of the October 23, 2012 examiner.  Thus it is at times unclear as to which opinions/findings are attributable to each clinician.)  The October 23, 2012 report includes an opinion, and supporting rationale, that it is less likely than not that any current neurologic disability, including the findings from the December 2010 BAER test and a February 2011 VA medical center (VAMC) neurology consultation, had its onset in service or is otherwise related to a disease or injury in service.  Thereafter, the examiner stated that a TBI had not been diagnosed.  The examiner then stated that the Veteran's claimed condition was beyond his expertise and that he must rely on the expertise of neurology service.  He directed claims adjudicators to refer to the October 15, 2012 VA physician's report. 

Given the foregoing, the Board finds the October 2012 VA examination reports to be inadequate with which to decide the Veteran's neurologic disorder claim.  Specifically, the most recent October 23, 2012 opinion was not provided by a physician as directed in the September 2012 Remand.  Moreover, the October 23, 2012 examiner stated that the scope of the Veteran's claim was beyond his expertise and that reliance on the VA neurologist was needed.  No subsequent attempt has been made to obtain an additional opinion from a VA physician.  

The United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board also highlights that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312.  As the October 2012 VA examination exam/reports are inadequate and do not comply with the September 2012 Remand directives, the neurologic disorder claim must be remanded for an additional examination.

As for the remaining claim, the TDIU claim is "inextricably intertwined" with the claim for service connection for a neurologic disorder.  Thus, consideration of the TDIU claim must be deferred pending resolution of the neurologic disorder claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for a second issue).

Finally, in February 2013, the Veteran submitted statements directly to the Board that have not yet been considered by the agency of original jurisdiction (AOJ).  These statements are relevant to the issues being addressed in this appeal and a waiver of AOJ consideration of this additional evidence has not been received.  Accordingly, the AOJ must give consideration to this additional evidence during the course of this remand, and such must be reflected in any Supplemental Statement of the Case issued in this matter.  See, 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records identified by the Veteran as relevant to the claims being remanded.

2.  Thereafter, schedule the Veteran for a VA neurologic examination with an appropriately qualified physician to determine whether any current neurologic disability is related to the Veteran's military service.  If possible, the examination should be scheduled with the physician who provided the October 15, 2012 VA examination report.  The physician must review the claims folder and note such review in an examination report or addendum.  Following a review of the claims file and examination of the Veteran, the physician shall provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current neurologic disorder, including that noted in the December 2010 auditory brainstem response test and the February 2011 VAMC record, had its onset in service or is otherwise related to a disease or injury in service.  If a TBI is diagnosed, the physician must set forth the in-service incident found to be the cause of the disability.

The physician must provide a rationale for all opinions rendered that takes into account the Veteran's reports of his history, reported in-service injuries, exposures, or events, and his current symptoms.  If the physician discounts any of the Veteran's reports, he/she should provide the reason for doing so.

In providing the opinion(s), the physician must discuss and reconcile any conflicting evidence or medical opinions of record.

If the physician cannot provide an opinion without resort to speculation, he/she must provide a reason why that is so and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Then, review the examination report to ensure that it complies with the directives of this Remand.  If the examination report is deficient in any manner, the agency of original jurisdiction must undertake corrective measures immediately.

4.  After completion of all requested and necessary development, readjudicate each issue on appeal.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and provided an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


